              Case 2:20-cv-01667-RSM Document 39 Filed 02/11/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
10                                                        Case No. C20-1667RSM

11    SUE HONG, on behalf of herself and all              ORDER GRANTING IN PART MOTION
      others similarly situated,                          TO FILE OVER-LENGTH BRIEF
12
13                          Plaintiff,

14             v.
15    BANK OF AMERICA, N.A, individually and
16    as successor-in-interest, QBE INSURANCE
      CORP., NATIONAL GENERAL HOLDINGS
17    CORP., and DOES 1-10,
18
                            Defendants.
19
20          This matter comes before the Court on Plaintiff’s Motion to file over-length briefing in a
21
     single response to Defendants’ two separate Motions to Dismiss. Dkt. #38. Plaintiff argues
22
     that, although she is entitled to file a separate 24-page brief in response to each Motion under
23
24   LCR 7(e)(3), because “many of the facts and some of the issues raised by each Defendant in

25   their respective motions overlap,” she is requesting a 45-page limit for a single combined
26   response brief. Id. Plaintiff provides no further details about the overlapping facts or legal
27
     issues, or other argument to support this request.
28



     ORDER GRANTING IN PART MOTION FOR OVER-LENGTH BRIEFING - 1
              Case 2:20-cv-01667-RSM Document 39 Filed 02/11/21 Page 2 of 2




            “Motions seeking approval to file an over-length motion or brief are disfavored.” LCR
 1
 2   7(f). The Court agrees with Plaintiff that the facts and many of the legal issues raised by

 3   Defendants’ Motions overlap.        However, the Court does not agree that the potentially
 4
     substantial savings created by this overlap justifies a request for 45 pages of briefing. Both
 5
     Motions address the “Filed-Rate Doctrine” over five pages. Both Motions spend several pages
 6
 7   addressing statute of limitations issues. Both Motions raise similar Consumer Protection Act

 8   arguments. The Court finds that Plaintiff has not presented adequate justification for a single,
 9   45-page brief, but will, given the urgency of this issue, permit Plaintiff to file a single, 40-page
10
     combined response brief if she so chooses.
11
            Having reviewed the briefing and the remainder of the record, the Court hereby finds
12
13   and ORDERS that Defendants’ Motion for Over-length Brief, Dkt. #38, is GRANTED IN

14   PART. Plaintiff may elect to file a single, 40-page combined response brief. Reply briefs from
15   Defendants will be limited to 12 pages if filed separately, or 20 pages if filed in a single
16
     combined reply brief.
17
18
19          DATED this 11th day of February, 2021.

20


                                                   A
21
22
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE
24
25
26
27
28



     ORDER GRANTING IN PART MOTION FOR OVER-LENGTH BRIEFING - 2
